Undercofler, Presiding Justice.
This suit involves a lease for a sign along Interstate 75 in Locust Grove, Georgia. Plaintiff Tri-State sued defendant, McMickle, for actual damages for breach of the lease, for specific performance of the lease, and for punitive damages. McMickle counterclaimed for damages, punitive damages and attorney fees. The jury’s verdict in favor of McMickle for $600 was made the judgment of the trial court and Tri-State appeals. We affirm.
The trial court did not err in refusing to direct a verdict in favor of Tri-State. Questions of fact existed, which the jury resolved in favor of McMickle and the verdict is supported by the evidence. Nor can we say that the trial court erred in admitting evidence and charging the jury on attorney fees. Tri-State has not been harmed since the jury’s award was for general damages and no attorney fees were granted. The judgment is affirmed.

Judgment affirmed.


All the Justices concur, except Hill, J, who concurs in the judgment only.

Argued May 11, 1977
Decided May 25, 1977
Rehearing denied June 7, 1977.
Lewis N. Jones, John A. Clark, for appellant.
Smith & Welch, A. J. Welch, Jr., G. Rod Meadows, Garland & Garland, Byrd Garland, for appellee.